           Case 2:20-cr-00153-JNP Document 14 Filed 10/09/19 Page 1 of 2


                                       SEALED
JOHN W. HUBER, United States Attorney (#7226)
                                                                               FILED IN UNtTEo S
                                                                                coum; Dtsn~tl1TioF.
                                                                                                   ~   .    .
                                                                                                   ~ DtsrRtcr
                                                                                              ., FUTAH
CARL D. LESUEUR, Assistant United States Attorney (#16087)                     o ocr Oa201,9
TYLER L. MURRAY, Assistant United States Attorney (#10308)                    BY . MARK JONes
Attorneys for the United States of America                                      - - - - ~ . , CLf:Rk
Office of the United States Attorney                                                  DE:PLJi~---
                                                                                                   ..._
111 South Main Street, Suite 1800
Salt Lake City, Utah 84111-'2176
Telephone: (801) 524-5682
Email: carl.lesueur@usdoj.gov

                             IN THE UNITED STATES DISTRICT COURT
                              DISTRICT OF UTAH, CENTRAL DIVISION


  UNITED STATES OF AMERICA,                         Case No. 2:19-mj-566

          Plaintiff,                                WAIVER OF DEFENDANT

          vs,                                       UNDER SEAL

  MURAT SULJOVIC,                                   Judge Dustin B. Pead

          Defendant.




        I, MURAT SULJOVIC, having been charged in a Complaint pending in· this district and

having appeared before this Court, admit that I have been advised of my rights as required by

Federal Rule of Criminal Procedure Rules 5 and 5.1 and 18 U.S.C. 3141-3142, including my right

to have a preliminary examination or hearing.        I hereby waive my right to a preliminary

examination or hearing and my right to a detention hearing until           1a• .'4s~o ~   subject to

additional extensions at my choice. The extension period shall begin from the day of my signing

this document. At the end of such time period(s), I may choose at that time to assert my rights to

the scheduling of a preliminary examination or hearing and/or a detention hearing. I understand

that such preliminary examination or hearing will be scheduled within 14 days after the expiration

of this waiver.




                                                1
             Case 2:20-cr-00153-JNP Document 14 Filed 10/09/19 Page 2 of 2



        I have also been advised of my right to be charged by indictment within certain time periods

 set forth in 18 U.S.C .. § 316l(b). I hereby waived my right to be charged by indictment until

1a"'"1 ,       20 111', subject to additional extensions of iliis waiver at my choice, and agree that the

ends of justice support the exclusion of this delay from the calculation of time under 18 U.S.C.

 § 3161. The extension period shall begin from the day of my signing this document. At the end

of such time period(s ), I may choose at that time to assert my right to be indicted pursuant to

§ 3161(h).

        I also agree that this proceeding shall remain under seal during such time period(s) when

the waiver is in effect.

                                                                                             ____ ,.,....



Date                                            Defendant




                                                   2
